Citation Nr: 1311930	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right ankle disorder.

3.  Entitlement to service connection for a low sperm count disorder, to include as a result of radar exposure.

4.  Entitlement to service connection for sigmoid colon polyp, to include as a result of radar exposure.

5.  Entitlement to service connection for squamous cell carcinoma of the left helix, basal cell carcinoma of the forehead and chest, to include as a result of radar exposure.

6.  Entitlement to service connection for thyroid cancer, to include as a result of radar exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from November 1956 to October 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2006 and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in January and August 2012, at which time it was remanded to comply with the Veteran's request for a Board hearing in conjunction with his appeal.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  It is also noted that he previously testified before a decision review officer (DRO) at the RO in October 2007.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.  Further, it is noted that the Veteran submitted additional evidence at the November 2012 Board hearing accompanied by a waiver of having this evidence initially reviewed by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2012).

For the reasons detailed below, the Board finds that further development is required with respect to the Veteran's appellate claims.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that during the hearing, it was mentioned that the Veteran suffers from an eye disorder.   If the Veteran wants to file a claim for service connection for an eye disorder, he should do so with specificity at the RO.

REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for disability that is proximately 

due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to his right ankle disorder, the Veteran essentially contends that he injured his right ankle while on active duty, and that it was treated with a cast.  His spouse has also testified that she remembers him wearing a cast on his right ankle while he was on active duty.  The Veteran has also contended that he developed a back disorder secondary to the right ankle.  

The Board notes that the Veteran is competent, as a lay person, to describe a right ankle injury.  Further, both he and his spouse are competent to describe a cast on the right ankle during his active service.  Moreover, a January 2005 statement from a Dr. Lasday noted the Veteran's reported history of a significant right ankle injury in the military, and had a cast for about 2 months for severe ligamentous injury.  Dr. Lasday also noted that review of X-rays taken that day did not reveal any acute bone injury, but there was some evidence of chronic arthritis "that may be related to old severe sprain."

Despite the foregoing, the Board notes that there is no indication of any right ankle problems in the Veteran's service treatment records.  Further, his feet and lower extremities were clinically evaluated as normal on his October 1960 separation examination, and the first medical evidence of such disability was years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).  Moreover, Dr. Lasday does not refer to these matters in the January 2005 statement.

In view of the foregoing, the Board finds that a VA medical examination is necessary to address the nature of the Veteran's current right ankle disorder and to obtain an opinion as to whether a current right ankle condition is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Inasmuch as the Veteran contends that his low back disorder is secondary to the right ankle disorder, these claims are inextricably intertwined.  Therefore, the Board must defer adjudication of the low back claim until the development directed for the right ankle claim has been completed.

Regarding the other service connection claims, the Veteran has essentially contended that these disabilities developed as a result of in-service radiation exposure from radar, and has described the circumstances thereof.  

Medical evidence of record indicates the Veteran had a sperm count test in December 1969 which showed 6.3 million sperm where a normal range was listed as 60-150 million.  In 1982, he had a polyp removed from his sigmoid colon.  Records also reveal treatment for thyroid cancer in 1995, and treatment for multiple skin cancers over the years.

In conjunction with his November 2012 Board hearing, the Veteran submitted private medical statements from Dr. Turalba and Dr. Berkes in support of these claims.  Specifically, Dr. Turalba noted that he first treated the Veteran in 1995 after he had surgery for thyroid cancer; in an attempt to determine the causative factors relative to his cancer, they had reviewed his past and social history at that time and the Veteran indicated that in late 1957 he served in the Navy and was exposed to radiofrequency waves while working on the ship's radar; and that, consequently, the Veteran suffered significant symptoms of malaise, joint pains, marked skin redness, and other flu-like symptoms.  Dr. Turalba further noted that since his treatment for thyroid cancer, the Veteran had developed multiple other ailments including diabetes, coronary artery disease, cataract, glaucoma, malignant melanoma, and other skin cancers which convinced Dr. Turalba that there could, indeed, be a causative relationship between the two situations.  Moreover, Dr. Turalba stated that the development of those illnesses over the years also fit into the latent period from the initial exposure and recent reports that have also attested to this causative relationship.  To this effect, Dr. Turalba implored VA to grant the Veteran's request for benefits related to this accidental exposure.  In the other statement, Dr. Berkes noted that she had been the Veteran's dermatologist for years, and that she concurred with Dr. Turalba's assessment.

The Board also observes that to the extent the Veteran contends he experienced malaise, fever, and joint aches as a result of his radar exposure, his service treatment records do show treatment for such symptoms in April 1958 and January 1959.  However, these complaints were attributed to other conditions such as influenza.  He was also treated for right groin pain in April 1957, which was attributed to acute lymphadenitis.  Nevertheless, none of the claimed conditions were noted on his October 1960 separation examination or for years after service.  Further, it is not clear to what extent Drs. Turalba and Berkes actually reviewed the Veteran's documented medical history to include his service treatment records.  Moreover, a question arises as to whether there is any current low sperm count disability or disability related to the sigmoid colon polyp.  Therefore, the Board finds that a remand is also required in order to accord the Veteran medical examinations and/or to obtain medical opinions which address these claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Please ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for his right ankle, low back, low sperm count, sigmoid colon polyp, squamous cell carcinoma, and thyroid cancer since 2006.  After securing any necessary release, obtain those records not already on file.  If any records requested are not available, the Veteran should be notified of such.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current right ankle disorder.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

Following examination of the Veteran and review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current right ankle disorder arose during service or is otherwise the result of active service to include the Veteran's account of a right ankle injury therein.

3.  Schedule the Veteran for a VA urology examination to determine whether he currently suffers from a low sperm count.  After conducting any tests deemed necessary, the examiner should indicate whether the Veteran currently suffers from a low sperm count.  A urologist must then review the claims file and provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's low sperm count is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

4.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the Veteran suffers from any current residuals of the sigmoid colon polyp and polypectomy.  Any tests deemed necessary should be conducted.  Thereafter, a gastroenterologist must review the claims file and provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the sigmoid colon polyp and residual disability is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

5.  Forward the claims file to a VA endocrinologist to obtain an opinion as to whether the Veteran's thyroid cancer is related to exposure to radars in service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the endocrinologist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's thyroid cancer is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

6.  Forward the claims file to a VA dermatologist to obtain an opinion as to whether the Veteran's skin cancers are related to exposure to radar waves in service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the dermatologist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's skin cancers are related to his claimed exposure to radar waves during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

